 

Exhibit 10.3

AMENDMENT

This AMENDMENT to the AGREEMENT (the “Amendment”) is made and entered into as of
this 25th day of January, 2005, by and between Advanced Magnetics, Inc., a
corporation having an office at 61 Mooney Street, Cambridge, Massachusetts 02138
(“Advanced Magnetics”), and FoxKiser Development Partners LLC, having its
principal place of business at 750 17th St., NW., Suite 1100, Washington DC
20006 (“FoxKiser”).

RECITALS

WHEREAS, Advanced Magnetics and FoxKiser have entered into an Agreement dated as
of April 19, 2002 relating to Services to be provided by FoxKiser in connection
with Advanced Magnetics’ application for FDA approval of a Combidex Product (the
“Agreement”);

WHEREAS, pursuant to Section 5.6 of the Agreement, the Agreement may be amended
by written amendment which is signed by each party;

WHEREAS, the parties wish to ensure the compensation of FoxKiser, in the event
and to the extent, an approved Combidex Product is cannibalized by a Ferumoxytol
Product (as defined below); and

WHEREAS, the parties now desire to amend the Agreement as set forth below;

NOW, THEREFORE, in consideration of the premises and the terms and provisions of
this Amendment, the parties hereby agree as follows;


SECTION 1
CAPITALIZED TERMS; SECTIONS


1.1          CAPITALIZED TERMS; SECTIONS. UNLESS OTHERWISE STATED HEREIN, EACH
CAPITALIZED TERM USED IN THIS AMENDMENT SHALL HAVE THE SAME MEANING AS PROVIDED
FOR SUCH CAPITALIZED TERM IN THE AGREEMENT.


SECTION 2
AMENDMENTS


2.1          AMENDMENTS. THE AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


(A)                                  SECTION 1.5 SHALL BE AMENDED AS FOLLOWS:
“(A) COMBIDEX NET SALES, “COMBIDEX NET SALES” SHALL MEAN THE GROSS AMOUNT
RECEIVED BY ADVANCED MAGNETICS, ITS AFFILIATES AND LICENSEES FROM AN UNRELATED
THIRD PARTY ON SALES OR OTHER DISPOSITIONS OF COMBIDEX PRODUCTS IN THE
TERRITORY, LESS THE FOLLOWING ITEMS: (I) TRADE, CASH AND QUANTITY DISCOUNTS,
ALLOWANCES AND REBATES ACTUALLY ALLOWED AND TAKEN DIRECTLY WITH RESPECT TO SUCH
SALES OR DISPOSITION; (II) TARIFFS, DUTIES, EXCISES, VALUE-ADDED AND SALES TAXES
OR OTHER TAXES IMPOSED UPON AND PAID WITH RESPECT TO SUCH SALES OR DISPOSITIONS
(EXCLUDING NATIONAL, STATE AND LOCAL TAXES BASED ON INCOME); (III) ACTUAL
AMOUNTS REPAID OR CREDITED BY REASONS OF REJECTIONS, DEFECTS, RECALLS AND
RETURNS OR BECAUSE OF REBATES OR RETROACTIVE PRICE REDUCTIONS; AND (IV) FREIGHT,


--------------------------------------------------------------------------------



 


POSTAGE, INSURANCE AND OTHER TRANSPORTATION CHARGES SEPARATELY INVOICED BY
SHIPPING SUCH COMBIDEX PRODUCTS. (B) FERUMOXYTOL NET SALES.  “FERUMOXYTOL NET
SALES” SHALL MEAN THE GROSS AMOUNT RECEIVED BY ADVANCED MAGNETICS, ITS
AFFILIATES AND LICENSEES FROM AN UNRELATED THIRD PARTY ON SALES OR OTHER
DISPOSITIONS OF FERUMOXYTOL PRODUCTS FOR USE IN LYMPH NODE IMAGING ONLY, IN THE
TERRITORY, LESS THE FOLLOWING ITEMS: (I) TRADE, CASH AND QUANTITY DISCOUNTS,
ALLOWANCES AND REBATES ACTUALLY ALLOWED AND TAKEN DIRECTLY WITH RESPECT TO SUCH
SALES OR DISPOSITION; (II) TARIFFS, DUTIES, EXCISES, VALUE-ADDED AND SALES TAXES
OR OTHER TAXES IMPOSED UPON AND PAID WITH RESPECT TO SUCH SALES OR DISPOSITIONS
(EXCLUDING NATIONAL, STATE AND LOCAL TAXES BASED ON INCOME); (III) ACTUAL
AMOUNTS REPAID OR CREDITED BY REASONS OF REJECTIONS, DEFECTS, RECALLS AND
RETURNS OR BECAUSE OF REBATES OR RETROACTIVE PRICE REDUCTIONS; AND (IV) FREIGHT,
POSTAGE, INSURANCE AND OTHER TRANSPORTATION CHARGES SEPARATELY INVOICED BY
SHIPPING SUCH FERUMOXYTOL PRODUCTS.”  FOR CLARIFICATION, ALL REFERENCES TO NET
SALES IN THE ORIGINAL AGREEMENT SHALL BE DEEMED TO BE REFERENCES TO “COMBIDEX
NET SALES.”


(B)                                 A NEW SECTION 1.9 OF THE AGREEMENT SHALL BE
ADDED AS FOLLOWS:  “FERUMOXYTOL PRODUCT.  “FERUMOXYTOL PRODUCT” SHALL MEAN A
PRODUCT DEVELOPED BY ADVANCED MAGNETICS CONTAINING THE MATERIAL CURRENTLY KNOWN
AS “FERUMOXYTOL” (“FERUMOXYTOL”).”


(C)                                  A NEW SECTION 2.4 OF THE AGREEMENT SHALL BE
ADDED AS FOLLOWS: “(A) IN FURTHER CONSIDERATION OF THE SERVICES PROVIDED BY
FOXKISER UNDER THE AGREEMENT, IN THE EVENT THAT A FERUMOXYTOL PRODUCT IS
APPROVED BY THE FDA, WHETHER FOR LYMPH NODE IMAGING OR ANY OTHER INDICATION, AND
ONLY AFTER FIRST COMMERCIAL SALE IN THE TERRITORY, ADVANCED MAGNETICS SHALL PAY
TO FOXKISER A ROYALTY EQUAL TO THREE PERCENT (3%) OF THE FERUMOXYTOL NET SALES
OF SUCH FERUMOXYTOL PRODUCT SOLD OR OTHERWISE DISPOSED OF BY ADVANCED MAGNETICS,
ITS AFFILIATES OR LICENSEES FOR USE IN LYMPH NODE IMAGING.  ROYALTIES SHALL
COMMENCE AFTER BOTH (I) THE FIRST COMMERCIAL SALE IN THE TERRITORY AND (II) THE
FIRST COMMERCIAL SALE OF A FERUMOXYTOL PRODUCT IN THE TERRITORY BY ADVANCED
MAGNETICS, ITS AFFILIATES, OR ITS LICENSEES, AND SHALL CONTINUE UNTIL THE DATE
SIX (6) MONTHS AFTER THE DATE OF MARKET INTRODUCTION OF AN FDA-APPROVED GENERIC
VERSION OF A COMBIDEX PRODUCT.  ALL ROYALTIES DUE UNDER THIS SECTION 2.4 SHALL
BE PAID IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN SECTION 2.3.  FOR
CLARIFICATION, IT IS THE PARTIES’ SPECIFIC INTENTION THAT FOXKISER WILL BE PAID
ROYALTIES ON ALL SALES OF A FERUMOXYTOL PRODUCT FOR USE IN LYMPH NODE IMAGING
IRRESPECTIVE OF WHETHER SUCH SALES ARE FOR AN FDA APPROVED INDICATION OR AS A
RESULT OF OFF-LABEL SALES.  NOTWITHSTANDING THE FOREGOING, ADVANCED MAGNETICS
SHALL NOT BE OBLIGATED TO PAY TO FOXKISER ANY ROYALTY ON ANY OTHER FERUMOXYTOL
PRODUCT THAT IS SOLD FOR ANY USE OTHER THAN LYMPH NODE IMAGING. (B) ADVANCED
MAGNETICS AND FOXKISER SHALL EACH PAY FIFTY PERCENT (50%) OF THE COSTS OF
TRACKING, MONITORING AND/OR INVESTIGATING USE OF ANY FERUMOXYTOL PRODUCT FOR
LYMPH NODE IMAGING.  (C) ROYALTIES ON FERUMOXYTOL PRODUCTS SOLD OR OTHERWISE
DISPOSED OF BY ADVANCED MAGNETICS, ITS AFFILIATES OR LICENSEES FOR USE IN LYMPH
NODE IMAGING SHALL BE REPORTED AND PAID IN ACCORDANCE WITH THE PROCEDURES SET
FORTH IN SECTION 3 OF THE AGREEMENT.  FOR PURPOSES OF THIS SECTION 2.4(C), THE
TERM “COMBIDEX NET SALES”, AS USED IN SECTION 3, SHALL BE

2


--------------------------------------------------------------------------------



 


REPLACED WITH “FERUMOXYTOL NET SALES” AND THE TERM “COMBIDEX PRODUCT”, AS USED
IN SECTION 3, SHALL BE REPLACED WITH “FERUMOXYTOL PRODUCT FOR USE IN LYMPH NODE
IMAGING”, AS APPLICABLE.  FOR CLARIFICATION, FOR PURPOSES OF APPLICATION OF THE
PROCEDURES SET FORTH IN SECTION 3, THE TERM FERUMOXYTOL PRODUCTS SHALL BE
LIMITED TO FERUMOXYTOL PRODUCTS SOLD OR OTHERWISE DISPOSED OF BY ADVANCED
MAGNETICS, ITS AFFILIATES OR LICENSEES FOR USE IN LYMPH NODE IMAGING ONLY.  IF
THE PARTIES ARE IN DISAGREEMENT WITH RESPECT TO THE AMOUNT OF ROYALTIES DUE ON
FERUMOXYTOL NET SALES, SECTION 5.8 OF THE AGREEMENT SHALL APPLY.”


SECTION 3
MISCELLANEOUS


3.1          EFFECTIVENESS.  FOR CLARIFICATION, THIS AMENDMENT SHALL BE
EFFECTIVE ONLY UPON FINAL FDA APPROVAL OF A COMBIDEX PRODUCT.


3.2          REMAINDER OF AGREEMENT NOT AFFECTED.  IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS OF THIS AMENDMENT AND THE AGREEMENT, THE TERMS OF THIS
AMENDMENT SHALL CONTROL.  THE TERMS AND PROVISIONS OF THE AGREEMENT, AS AMENDED
HEREBY, REMAIN IN FULL FORCE AND EFFECT WITHOUT CHANGE, AMENDMENT, SUPPLEMENT,
WAIVER OR MODIFICATION.  FROM AND AFTER THE DATE HEREOF, ALL REFERENCES IN THE
AGREEMENT OR THIS AMENDMENT TO THE AGREEMENT SHALL MEAN THE AGREEMENT AS AMENDED
BY THIS AMENDMENT.


3.3          GOVERNING LAW.  THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE SUBSTANTIVE LAWS
OF THE COMMONWEALTH OF MASSACHUSETTS, WITHOUT REGARD TO ITS CONFLICT OF LAWS
PRINCIPLES.


3.4          COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED AND DELIVERED IN
MULTIPLE COUNTERPARTS (INCLUDING BY FACSIMILE OR ELECTRONIC TRANSMISSION), EACH
OF WHICH SHALL CONSTITUTE AN ORIGINAL AND ALL OF WHICH, WHEN TAKEN TOGETHER,
SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above and execute two (2) original copies.

ADVANCED MAGNETICS, INC.

 

FOXKISER DEVELOPMENT PARTNERS LLC

 

 

 

 

 

 

 

By:

 

/s/ Jerome Goldstein

 

By:

 

/s/ Allan Fox

 

 

 

 

 

 

 

Date:

 

January 29, 2005

 

Date:

 

January 25, 2005

 

3


--------------------------------------------------------------------------------